Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-17-00646-CR

                                      Gilbert CISNEROS,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 15-10-03043-DCRAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

          BEFORE JUSTICE ANGELINI, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED October 31, 2018.


                                                 _____________________________
                                                 Karen Angelini, Justice